DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12 and 31 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt (US 4720255) in view of Encinosa (US 2016/0375631) and Wallace (US 2019/0210304). 
Regarding claim 1, Mittelstadt teaches a forming tool (ref. #16; Fig. 1) comprising: a base assembly (ref. #32) formed by a plurality of segments (Col. 9, lines 9 – 12), an upper assembly (ref. #30) comprising a plurality of brackets (ref. #24; Fig. 3, Fig. 6), and actuators (ref. #50) connected to the plurality of brackets and the plurality of segments (Col. 10, lines 51 –  56), the actuators configured to move each of the plurality of segments relative to each other to change a curvature of the forming region along a length of the forming region (Fig. 4; Col. 10, lines 51 – 56). However, Mittelstadt does not disclose a composite stiffener located in the forming region. 
Yet, in a similar field of endeavor, Encinosa teaches a system for manufacturing a panel that comprises forming tool (Para. 54 – 55). The forming tool further comprises a composite stiffener (ref. #200) located in the forming region (Para. 8; Fig. 17), wherein bending of the composite stiffener holds the composite stiffener in tension and compression and increases the bending stiffness of the system (Para. 2; Para. 8).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Mittelstadt to include a stiffener in the forming region, wherein the composite stiffener has a second stiffness that is greater than the stiffness of the base assembly, as Encinosa discloses this is a well-known option in the art. One would be motivated to make this modification to optimize the system alignment while bending occurs. However, these references do not disclose distributing a first airflow to a forming region created by the base assembly and an upper assembly and a second airflow to the forming region in an opposite direction to the first airflow.
Yet, in a similar field of endeavor, Wallace discloses a method and apparatus that uses a forming tool (Abstract). Furthermore, Wallace discloses the forming tool comprising a base assembly (ref. #30) formed by a plurality of segments (Para. 87) and a material for distributing a first airflow to a forming region created by the base assembly and an upper assembly (Para.96; Fig. 15), the first airflow providing an air bearing or a holding force (Para. 96); and a material for distributing a second airflow to the forming region in an opposite direction to the first airflow (Para. 96; Fig. 15; Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Mittelstadt and Encinosa by distributing a first airflow to a forming region created by the base assembly and an upper assembly and a second airflow to the forming region in an opposite direction to the first airflow, as taught by Wallace. One would be motivated to make this modification to reduce deformations and wrinkling by applying a suction force to the system (Wallace – Para. 96).  
Regarding claim 2, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Mittelstadt discloses the plurality of brackets (ref. #24) comprises pairs of brackets (Fig. 10A), each pair individually moveable relative to a longitudinal axis of the forming region (Col. 7, lines 40 – 55).
Regarding claim 3, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 2. Additionally, Mittelstadt discloses the actuators (ref. #50) comprise a number of actuators connected to the plurality of brackets such that the number of actuators move each pair of the plurality of brackets independently relative to the remaining brackets of the plurality of brackets (Col. 8, lines 53 – 60).
Regarding claim 4, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 3. Additionally, Mittelstadt discloses the actuators are connected to the plurality of brackets and the plurality of segments such that the actuators change the curvature of the forming region while maintaining a cross-section of the forming region (Col. 11, lines 15 – 24).
Regarding claim 5, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 4. Additionally, Mittelstadt discloses actuators configured to selectively restrain the plurality of segments relative to compliant connectors (Col. 8 lines 53 – 60), while Wallace discloses the system is configured to send commands to at least one of the actuators to change the curvature of the forming region (Para. 37 – 38). It would have been obvious to one of ordinary skill in the art to use NC programming, as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Furthermore, Wallace teaches air pressure sources to control at least one of the first airflow or the second airflow (Para. 88).
Regarding claim 6, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses the material for distributing the second airflow is formed of a porous material to provide the second airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 7, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses the material for distributing the second airflow includes channels to provide the second airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 8, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses the material for distributing the first airflow is formed of a porous material to provide the first airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 9, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses the material for distributing the first airflow includes channels to provide the first airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 10, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses compliant connectors extending through and connecting the plurality of segments (Col. 9, lines 54 – 65); and actuated locks configured to selectively restrain the plurality of segments relative to the compliant connectors (Col. 8, lines 53 – 60).
Regarding claim 11, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses compliant connectors extending through and connecting the plurality of brackets (Col. 9; lines 54 – 65); and actuated locks configured to selectively restrain the plurality of brackets relative to the compliant connectors (Col. 8; lines 53 – 60).
Regarding claim 12, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 1. Additionally, Wallace discloses air pressure sources pneumatically connected to at least one of the material or the plurality of segments of the base assembly to provide the first airflow through the material (Fig. 15; Para. 90); and air pressure sources pneumatically connected to at least one of the material or the plurality of brackets of the upper assembly to provide the second airflow through the material (Fig. 15; Para. 90).
Regarding claim 31, Mittelstadt teaches a forming tool (ref. #16; Fig. 1) comprising: a base assembly (ref. #32) formed by a plurality of segments (Col. 9, lines 9 – 12), an upper assembly (ref. #30) comprising a plurality of brackets (ref. #24; Fig. 3, Fig. 6), and actuators (ref. #50) connected to the plurality of brackets and the plurality of segments (Col. 10, lines 51 –  56), the actuators configured to move each of the plurality of segments relative to each other to change a curvature of the forming region along a length of the forming region (Fig. 4; Col. 10, lines 51 – 56), wherein the actuators (ref. #50) comprise a number of actuators connected to the plurality of brackets such that the number of actuators move each pair of the plurality of brackets independently relative to the remaining brackets of the plurality of brackets (Col. 8, lines 53 – 60) and the actuators change the curvature of the forming region while maintaining a cross-section of the forming region (Col. 11, lines 15 – 24). Furthermore, Mittelstadt discloses that the actuators are configured to selectively restrain the plurality of segments relative to compliant connectors (Col. 8 lines 53 – 60). However, Mittelstadt does not disclose a composite stiffener located in the forming region. 
Yet, in a similar field of endeavor, Encinosa teaches a system for manufacturing a panel that comprises forming tool (Para. 54 – 55). The forming tool further comprises a composite stiffener (ref. #200) located in the forming region (Para. 8; Fig. 17), wherein bending of the composite stiffener holds the composite stiffener in tension and compression and increases the bending stiffness of the system (Para. 2; Para. 8).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Mittelstadt to include a stiffener in the forming region, wherein the composite stiffener has a second stiffness that is greater than the stiffness of the base assembly, as Encinosa discloses this is a well-known option in the art. One would be motivated to make this modification to optimize the system alignment while bending occurs. However, these references do not disclose distributing a first airflow to a forming region created by the base assembly and an upper assembly and a second airflow to the forming region in an opposite direction to the first airflow.
Yet, in a similar field of endeavor, Wallace discloses a method and apparatus that uses a forming tool (Abstract). Furthermore, Wallace discloses the forming tool comprising a base assembly (ref. #30) formed by a plurality of segments (Para. 87) and a material for distributing a first airflow to a forming region created by the base assembly and an upper assembly (Para.96; Fig. 15), the first airflow providing an air bearing or a holding force (Para. 96); and a material for distributing a second airflow to the forming region in an opposite direction to the first airflow (Para. 96; Fig. 15; Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Mittelstadt and Encinosa by distributing a first airflow to a forming region created by the base assembly and an upper assembly and a second airflow to the forming region in an opposite direction to the first airflow, as taught by Wallace. One would be motivated to make this modification to reduce deformations and wrinkling by applying a suction force to the system (Wallace – Para. 96).
  Furthermore, Wallace discloses the system is configured to send commands to at least one of the actuators to change the curvature of the forming region (Para. 37 – 38). It also would have been obvious to one of ordinary skill in the art to use NC programming, as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 32, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses the material for distributing the second airflow is formed of a porous material to provide the second airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 33, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses the material for distributing the second airflow includes channels to provide the second airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 34, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses the material for distributing the first airflow is formed of a porous material to provide the first airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 35, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses the material for distributing the first airflow includes channels to provide the first airflow to the forming region (Fig. 16; Para. 90).
Regarding claim 36, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses compliant connectors extending through and connecting the plurality of segments (Col. 9, lines 54 – 65); and actuated locks configured to selectively restrain the plurality of segments relative to the compliant connectors (Col. 8, lines 53 – 60).
Regarding claim 37, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses compliant connectors extending through and connecting the plurality of brackets (Col. 9; lines 54 – 65); and actuated locks configured to selectively restrain the plurality of brackets relative to the compliant connectors (Col. 8; lines 53 – 60).
Regarding claim 38, Mittelstadt, in view of Encinosa and Wallace, teaches the invention described in claim 31. Additionally, Wallace discloses air pressure sources pneumatically connected to at least one of the material or the plurality of segments of the base assembly to provide the first airflow through the material (Fig. 15; Para. 90); and air pressure sources pneumatically connected to at least one of the material or the plurality of brackets of the upper assembly to provide the second airflow through the material (Fig. 15; Para. 90).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743